DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on 02/02/2021 has been entered. Claim(s) 1-17 is/are pending in the application. Applicant’s amendments to the Title and abstract have overcome the objections previously set forth in the office action mailed 11/04/2020. 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The meaning of every term used in any of the claims should be apparent from the descriptive portion of the specification with clear disclosure as to its import. The specification and drawings lack the claimed subject matter of “a blending apparatus”, or “a sintering apparatus”. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application Nos. 12/312089, 13/705012, 14/630141, 15/413818, 16/273522, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications fail to disclose the claimed subject matter of a system comprising apparatuses of blending or sintering of any kind. 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The disclosure of the prior-filed application, Application No. 60/854725, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed . 
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The disclosure of the prior-filed application, Application No. PCT/US2007/0071233, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The prior-filed applications fail to disclose the claimed subject matter of a system comprising blending or sintering apparatuses of any kind. 
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
This application repeats a substantial portion of prior Application Nos. 12/312089, 13/705012, 14/630141, 15/413818, and 16/273522, filed 09/16/2009, 12/04/2012, 02/24/2015, 01/24/2017, and 02/12/2019 respectively, and adds disclosure not presented in the prior application. Because this application names the inventor or at least one joint inventor et seq.
The effective filing date of this application is therefore considered to be 05/27/2020. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a hot-working apparatus configured to”, “a blending apparatus for” in claim 1, 8, and 12; and “a sintering apparatus configured to” in Claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	Further, since applicant discloses US6042799 incorporated by reference in its entirety which provides a hot working apparatus of an extrusion apparatus, the claim limitation of “hot working apparatus” is considered only to be drawn to embodiments of extruding die apparatuses and equivalents. 
	Lastly, the claims 1, 8, and 13 are interpreted to only require a system comprising (1) a hot working apparatus, a blending apparatus, and for claim 13 a sintering apparatus as the claimed alloy powder is considered in the system to simply be a material or article worked upon as “The inclusion of the article worked upon by a structure bring claimed does not impart patentability to the claims” (See MPEP 2115). Therefore, only the system comprising the different apparatuses will be considered for the purposes of further examination. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Nowhere in the specification or drawings does there exist corresponding adequate support for the claim limitations of  “a blending apparatus”, or in the case of claim 13, “a sintering apparatus”. Therefore, the specification is not considered to describe the claim invention in sufficient detail to establish that the inventor(s) had possession of the claimed invention as of the applications filing date. 
Claim 1-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
(A) The breadth of the claims; 
The breath of the claims relate to a system for manufacturing a nanoaluminum composite comprising a hot working apparatus, a blending apparatus, and a sintering apparatus. 
(B) The nature of the invention; 
The nature of the invention is of powder metallurgy for Al alloy products. 
(C) The state of the prior art; 
Hot working, blending, and sintering are routinely performed in powder metallurgy for powders including Al alloys. 
(D) The level of one of ordinary skill; 
One of ordinary skill in the art would have an advanced degree in chemical engineering or materials science. 
(E) The level of predictability in the art; 
The level of predictability is small as small changes in formulations can lead to large changes in physical properties. 
(F) The amount of direction provided by the inventor; 
The inventor provides adequate enablement for a method of making an aluminum based powder, but does not provide adequate direction for making a system comprised of various apparatuses. 
(G) The existence of working examples; and 
The closest working example to an apparatus of any kind is in [0051] where applicant states “a preferred hot work method is to use conventional extrusion technology to obtain the fill density”. 
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 8, and 13, these claims are rejected as indefinite as 112f is invoked and there is no or insufficient disclosure of the structure material, or acts for performing the claimed function for each apparatus limitation. Claims 2-7, and 10-12, and 14-17 are rejected as indefinite from their dependency on Claims 1, 8, 13. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-17 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Grant et al. (US3069759).
Regarding Claims 1-17, Grant teaches a method for heating and forming powder metals comprising the steps of blending, sintering, and hot working (Col. 9, Lines 50-75) with a Waring Blendor specifically as the blending apparatus (Col. 3, Liens 60-65); the sintering is inferred from the prior art to be performed in an furnace/oven apparatus as the sintering is performed in a reducing atmosphere at a temperature of 900-1000 C (Col. 4, Lines 13-20); and where the hot working is inferred to be produced by an extrusion apparatus as the hot working is taught to be that of extrusion into rods or bars or other shapes (Col. 10, lines 5-10). 
Regarding the limitations of a hot working apparatus configured to hot work at a temperature less than the melting point; hot working by definition in the art is considered to be performed at a temperature below melting as a type of forging, while shaping/working at a melting temperature or above is considered casting. 

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. 
Specification/Priority 
Regarding the objection to the specification for failing to provide proper antecedent basis for the claimed subject matter. Applicant has convincingly argued that since the specification incorporates US 6042779(‘779) by reference, and since that reference teaches a hot working apparatus by an extrusion apparatus, sufficient structure is therefore taught in the specification supporting the claimed limitation of “a hot working apparatus” for the embodiment of an extrusion apparatus. 
Next regarding the “blending apparatus”, applicant argues this apparatus is well known in the art, and argues the specification recites numerous examples of such including “’The typical manufacturing route for the composite of the invention is first blending the aluminum powder’” and then mentions that US 6398843 (‘843) is cited in [0009] which is allegedly based on blending ceramic particles. This is not convincing as the claimed structure is a blending apparatus, and while the specification may reference the method step of blending, the specification does not recite “blending apparatus”, its structural equivalents, or provide meaning of the term used in any of the claims as should be apparent from the descriptive portion of the specification with clear disclosure as to its import. Further, reference to the ‘843 patent in this specification or any parent or priority document is not considered as proper incorporation by reference by failing to express a clear intent to incorporate by reference by  1.57(c)(1-2)) The recited ‘843 reference only recites the step of blending and fails to teach the structure of a blending apparatus. 
Lastly, regarding the “sintering apparatus”, applicant argues this apparatus is well known in the art, and argues the specification recites numerous examples of such including [0040] [0049], and [0056], and through incorporation by reference of ‘779. This is not convincing as the claimed structure is a sintering apparatus, and while the specification may reference the method step of sintering or in the case of ‘779, vacuum sintering (Claim 15), the specification does not recite a “sintering apparatus”, its structural equivalents, or provide meaning of the term used in any of the claims as should be apparent from the descriptive portion of the specification with clear disclosure as to its import.
Therefore, the objections to the specification are still proper with regards to “blending apparatus” and “sintering apparatus”, and since the parent applications and priority applications fail to teach said claim limitations in their disclosures, applicant is not found to comply with one or more conditions for receiving the benefit of prior filed application(s). 
112(f) Interpretation
Applicant has not either (1) amended the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) presented a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. Therefore, the claim limitations of “hot working apparatus”, “blending apparatus”, and “sintering 
112(a) Rejection
Relying on the specification arguments above, applicant argues that sufficient support for the claimed subjection matter of “a hot working apparatus”, “a blending apparatus”, and “a sintering apparatus” is enabled through the disclosure including the references incorporated therein. This is not convincing, for while there may structural description incorporated for the “hot working apparatus”, there is a large amount of experimentation required as there is essentially no structural description to the “blending apparatus” and “sintering apparatus” limitations in the claims. By virtue of claiming a system comprised of different apparatuses and not adequately describing those apparatuses aside from their basic function, the claimed invention is not considered to be enabled to one of ordinary skill in the art without undue experimentation. 
112(b) Rejection
Relying on the specification arguments above, applicant argues that sufficient support for the claimed subjection matter of “a hot working apparatus”, “a blending apparatus”, and “a sintering apparatus” is enabled through the disclosure including the references incorporated therein.

102 Rejection
Applicant argues that the Grant relates to dispersion strengthened metals and metal products, while Claims 1,8, and 13 require the use of a ceramic particulates, Claim 8 requries the ceramic particulate comprise boron carbide with specific particle sizes, while Grant makes no teaching of ceramic particulate, BC, or particle size distributions; therefore, Grant fails to anticipate the claimed invention. 
This is not convincing as Claims 1, 8, and 13 are interpreted to only require a system comprising (1) a hot working apparatus, a blending apparatus, and for claim 13 a sintering apparatus as the claimed alloy powder is considered in the system to simply be a material or article worked upon as “The inclusion of the article worked upon by a structure bring claimed does not impart patentability to the claims” (See MPEP 2115). Therefore, only the system comprising the different apparatuses will be considered for the purposes of further examination. Secondly, even if the material worked upon by the apparatus had an effect on the patentability, Grant explicitly uses alumina powder, a ceramic, as a dispersion phase (Table 1), which is a ceramic particulate, with metal powder so there would be no reason to one of . 


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICARDO D MORALES whose telephone number is (571)272-6691.  The examiner can normally be reached on Monday-Thursday 9 am- 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICARDO D MORALES/Examiner, Art Unit 1736                                                                                                                                                                                                        
/ANTHONY J ZIMMER/Primary Examiner, Art Unit 1736